       Case: 1:21-cv-02172 Document #: 6 Filed: 04/01/21 Page 1 of 4 PageID #:48




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
    WOO RI VILLAGE, INC.,                          )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )
                                                   )        Civil Action No. 21-0159 (DLF)
    UNITED STATES CITIZENSHIP AND                  )
    IMMIGRATION SERVICES,                          )
                                                   )
                Defendant.                         )
                                                   )
                                                   )

                    CONSENT MOTION AND MEMORANDUM TO
              STAY PROCEEEDINGS PENDING ADMINISTRATIVE ACTION

        Defendant U.S. Citizenship and Immigration Services (“Defendant” or “USCIS”), by and

through the undersigned counsel, respectfully moves to stay proceedings pending administrative

action. 1 Pursuant to Local Civil Rule 7(m), counsel for USCIS conferred with Plaintiff’s counsel

via telephone on March 26, 2021, who consented to the requested stay.

        This matter arises out of USCIS’ decision to revoke Plaintiff Woo Ri Village Inc.’s Form

I-140, Petition for Immigrant Worker (hereinafter, “petition”), submitted on behalf of Mi Joung

Kim. Compl. (ECF No. 1) ¶ 4. On March 4, 2020, Plaintiff filed a Form I-290B motion to reopen

or reconsider the revocation. Id. ¶ 5. On December 9, 2020, the filing of the I-290B was rejected

as untimely. Id. ¶ 6. In the instant litigation, Plaintiff challenges the rejection of the I-290B as

contrary to law and therefore should be held unlawful pursuant to the Administrative Procedure



1
       Defendant hereby moves to stay all proceedings in this matter, including Defendant’s
response to Plaintiff’s Complaint, currently due April 2, 2021. Should the Court deny Defendant’s
motion to stay, Defendant respectfully asks the Court to set the response date 14 days after the
Court denies the motion.
      Case: 1:21-cv-02172 Document #: 6 Filed: 04/01/21 Page 2 of 4 PageID #:49




Act, 5 U.S.C. § 706(2). Id. at 7. Since the filing of this lawsuit on January 22, 2021, USCIS

reopened the petition on March 24, 2021. See USCIS Letter (attached hereto as Ex. A).

                                           ARGUMENT

        USCIS’ reopening of Plaintiff’s petition nullified and rendered the challenged rejection of

the I-290B moot and the underlying petition revocation decision (which is not challenged in this

suit) non-final. Rather than expend the Court’s and the parties’ resources litigating an agency

determination that is no longer operative, Defendant respectfully requests that this matter be stayed

pending administrative action—i.e., until the USCIS issues the new determination on Plaintiff’s

petition.

        This Court has broad discretion to stay proceedings given that it is “inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” See Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). In this case,

a stay will conserve resources and potentially eliminate the need for further litigation. Thus, the

interests of efficiency and judicial economy weigh in favor of staying this action to allow time for

the parties to complete the administrative process, which may eliminate the need for further

litigation.

        Moreover, Plaintiff will not be prejudiced by a stay of proceedings to allow time for

readjudication because the stay will more efficiently result in the very same relief that Plaintiff

would be entitled to were Plaintiff to prevail in this case. Cf. Bennett v. Donovan, 703 F.3d 582,

589 (D.C. Cir. 2013) (observing that when a party prevails on a request that a court “set aside an

unlawful agency action . . . it is the prerogative of the agency to decide in the first instance how

best to provide relief”). In the accompanying proposed order, Defendant suggests filing a status

report within thirty days of USCIS’ final determination on Plaintiff’s petition.
      Case: 1:21-cv-02172 Document #: 6 Filed: 04/01/21 Page 3 of 4 PageID #:50




                                         CONCLUSION

       For the foregoing reasons, Defendant respectfully requests that the Court stay proceedings

in this matter pending further administrative action.

Dated: April 1, 2021                                    Respectfully Submitted,

                                                        CHANNING D. PHILLIPS
                                                        D.C. BAR #415793
                                                        Acting United States Attorney

                                                        BRIAN P. HUDAK
                                                        Acting Chief, Civil Division

                                                        /s/ Sean M. Tepe
                                                        SEAN M. TEPE, DC Bar #1001323
                                                        Assistant United States Attorney
                                                        555 4th Street, N.W.
                                                        Washington, D.C. 20530
                                                        Telephone: 202-252-2533
                                                        Email: Sean.Tepe@usdoj.gov
      Case: 1:21-cv-02172 Document #: 6 Filed: 04/01/21 Page 4 of 4 PageID #:51




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 WOO RI VILLAGE, INC.,                              )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )
                                                    )        Civil Action No. 21-0159 (DLF)
 UNITED STATES CITIZENSHIP AND                      )
 IMMIGRATION SERVICES,                              )
                                                    )
                Defendant.                          )
                                                    )
                                                    )


                                     [PROPOSED] ORDER

       Upon consideration of Defendant’s Consent Motion to Stay Proceedings Pending

Administrative Action, applicable legal authorities, and the entire record herein, it is hereby:

       ORDERED that Defendant’s Motion to Stay Proceedings Pending Administrative Action

should be, and hereby is, GRANTED; and it is further ORDERED that the matter is stayed

pending further order of the Court; and it is further ORDERED that Defendant shall file a status

report within thirty days of the U.S. Citizenship and Immigration Services’ final determination on

Plaintiff’s Form I-140, Immigrant Petition for Alien Worker.



       SO ORDERED this               day of                                    , 2021.



                                              United States District Judge
